American Funds Tax-Exempt Fund of New York One Market, Steuart Tower Suite 1800 San Francisco, California 94105 October 15, 2010 Capital Research and Management Company 333 South Hope Street Los Angeles, CA90071 Re: Investment Letter Gentlemen and Ladies: American Funds Tax-Exempt Fund of New York, a Delaware statutory trust (the “Fund”), hereby offers to sell to you 10,000 shares of its Class A shares of beneficial interest, no par value, (the “Shares”) at a price of $10.00 per share upon the following terms and conditions: You agree to pay to the Fund the aggregate purchase price of $100,000.00 against delivery of a statement confirming the registration of the Shares in your name. You represent to the Fund that you are purchasing the Shares for your own account for investment purposes and not with the present intention of redeeming or reselling the Shares and that the purchase price of such Shares is in payment for an equity interest and does not represent a loan or temporary advance by you. You understand that you are obligated to pay certain expenses incurred in connection with the organization of the Fund, as shall be reflected in an Investment Advisory and Service Agreement between you and the Fund.You agree that you will not redeem any of the Shares while any portion of such organizational expenses has not been paid by you. Very truly yours, AMERICAN FUNDS TAX-EXEMPT FUND OF NEW YORK By /s/ Courtney R. Taylor Courtney R. Taylor Secretary Confirmed and agreed to October 15, 2010 CAPITAL RESEARCH AND MANAGEMENT COMPANY By /s/ Michael J. Downer Michael J. Downer Senior Vice President and Secretary American Funds Tax-Exempt Fund of New York One Market, Steuart Tower Suite 1800 San Francisco, California 94105 October 22, 2010 Capital Research and Management Company 333 South Hope Street Los Angeles, CA90071 Re: Investment Letter Gentlemen and Ladies: American Funds Tax-Exempt Fund of New York, a Delaware statutory trust (the “Fund”), hereby offers to sell to you 2,490,000 shares of itsbeneficial interest, no par value, (the “Shares”) at a price of $10.00 per share upon the following terms and conditions: You agree to pay to the Fund the aggregate purchase price of $24,900,000.00 against delivery of a statement confirming the registration of the Shares in your name. You represent to the Fund that you are purchasing the Shares for your own account for investment purposes and not with the present intention of redeeming or reselling the Shares and that the purchase price of such Shares is in payment for an equity interest and does not represent a loan or temporary advance by you. You understand that you are obligated to pay certain expenses incurred in connection with the organization of the Fund, as shall be reflected in an Investment Advisory and Service Agreement between you and the Fund.You agree that you will not redeem any of the Shares while any portion of such organizational expenses has not been paid by you. Very truly yours, AMERICAN FUNDS TAX-EXEMPT FUND OF NEW YORK By /s/ Courtney R. Taylor Courtney R. Taylor Secretary Confirmed and agreed to October 22, 2010 CAPITAL RESEARCH AND MANAGEMENT COMPANY By /s/ Michael J. Downer Michael J. Downer Senior Vice President and Secretary
